Opinion issued February 11, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00534-CV
                           ———————————
                     ANDREW J.C. KUNIAN, Appellant
                                       V.
     EOS INVESTMENT GROUP, LLC AND EOS LNG GROUP, LLC,
                        Appellees


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-20153


                         MEMORANDUM OPINION

      This case was submitted to the panel on January 27, 2021, but no opinion has

issued yet. The parties now request dismissal of the appeal under Rule 42.1 of the

Texas Rules of Appellate Procedure. We grant their joint motion.
      This appeal is DISMISSED without prejudice. The matter is remanded to the

trial court. All parties shall bear their own costs and attorney’s fees.




                                               Sarah Beth Landau
                                               Justice

Panel consists of Justices Goodman, Landau, and Guerra.




                                           2